Citation Nr: 1424110	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  12-24 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD), general anxiety, mood disorder, addictive disorder and depressive disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel






INTRODUCTION

The Veteran had service in the Army National Guard with Active Duty for Training (ACDUTRA) from March 1998 to June 1998, and active duty from November 2003 to April 2005.  

This matter initially came before the Board of Veterans' Appeals (Board) from a January 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Portland, Oregon.  

Although a claimant may describe only one particular mental disorder in a service connection claim, the claim should not necessarily be limited to that disorder. Rather, VA should consider the claim as a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim, the symptoms the claimant describes, and information the claimant submits or VA develops and obtains in connection with the claim.  The United States Court of Appeals for Veterans Claims (Court) has indicated that a claimant does not file a claim to receive benefits only for a particular psychiatric diagnosis, but rather for the affliction his mental condition, however diagnosed, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Here, November 2010 VA treatment records show diagnoses of general anxiety, mood disorder and addictive disorder.  A January 2011 VA treatment report shows depressive disorder, NOS (not otherwise specified).  Thus, the appellant's service connection claim for PTSD has been described as reflected on the first page of this decision. 

The claim was remanded by the Board in September 2013.  The Court has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As will be discussed below, and to the extent possible, the directives of the remand were completed.  Accordingly, the Board finds that VA has substantially complied with the Board's remands with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

This appeal is now being processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran does not have PTSD that can be causally linked to an event or incident in service.

2.  An acquired psychiatric disability, if present, was initially manifested many years after service, and there is no competent evidence linking it to service.


CONCLUSION OF LAW

An acquired psychiatric disability, to include PTSD, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. § 304(f), 3.307, 3.309 (2013).









REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in October 2010.  Additional notice, ordered as part of the Board's September 2013 remand, was provided in October 2013.

The duty to assist has also been met.  The electronic claims file includes VA and private medical records, and the statements of the Veteran and others in support of the claim.  A May 2011 rating decision indicated that the service treatment records made no mention of either treatment provided or, of diagnoses of, any mental health condition.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.

As noted as part of the Board's September 2013 remand, the Veteran's DD 214 provides that when he served in Kuwait and Iraq, he served in an imminent danger pay area from February 2004 to February 2005.  Thus, the appellant may have stressors that relate to fear of hostile military activity.  The RO sought to request stressor information from the Veteran following the Board's September 2013 remand.  This request was made as part of a October 2013 development letter mailed to the Veteran from the Appeals Management Center.  This letter, in pertinent part, asked the Veteran to provide "specific details of the combat related incident(s) that resulted in post traumatic stress disorder."  The Veteran did not respond to the inquiry, and the letter was not returned as undeliverable.  To date, the appellant has not provided any stressor information. 




The Board also observes that more than one attempt has been undertaken by VA to have the Veteran examined for his claimed psychiatric-based disorder.  As part of his substantive appeal received in September 2012, he asserted that he did not have a means of transportation at the time.  He reported that now that he has reconciled with his wife, and that he was therefore available to appear for future VA examinations.  In light of the appellant's assurances, the Board, in its September 2013 remand, ordered that the Veteran be scheduled for another VA mental disorders examination in order to ascertain if the Veteran suffered from a psychiatric disability, and, if so, to obtain certain specified opinions concerning the etiology of such disorders.  

To this, a VA Form 27-0820 Report of General Information), dated in April 2014, shows that efforts by VA by phone to contact the Veteran were unsuccessful.  As these efforts were noted to have been unsuccessful, the examination was scheduled.  Efforts had been previously undertaken to schedule the Veteran for a PTSD examination in February 2014.  The effort involved sending notices to two different addresses.  Given the RO's efforts in attempting to arrange for examination, it would be unreasonable to place a burden upon VA to turn up heaven and earth in an attempt to secure further response from the claimant. See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  VA's regulations provide that when entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, action shall be taken in accordance as appropriate.  38 C.F.R. § 3.655(a).  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b).  Accordingly, good cause has not been shown to schedule the Veteran for another VA mental disorders examination.  See 38 C.F.R. § 3.655; Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that the duty to assist is not a one-way street).  As such, the Board is satisfied as to substantial compliance with its September 2013 remand directives.  See Dyment, at 146-47; Stegall.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Criteria

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

For chronic diseases listed in 38 C.F.R. § 3.309(a), the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service.  Psychoses is on the list of chronic diseases.
 
In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).



Establishing service connection for PTSD requires:  (1) Medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptoms and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. App.128 (1997). 

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  Participation in combat, a determination that is to be made on a case-by-case basis, requires that a veteran personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).  In this case, the Veteran, while he did serve in an imminent danger area in Kuwait/Iraq, is not shown to have received any decorations or medals denoting participation in combat.

If the claimant did not engage in combat with the enemy, or the claimed stressors are not related to combat, then the claimant's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and his testimony must be corroborated by credible supporting evidence.  Cohen; Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Furthermore, service department records must support, and not contradict, the claimant's testimony regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994). 

The question of whether the veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  Hence, whether a stressor was of sufficient gravity to cause or support a diagnosis of PTSD is a question of fact for medical professionals and whether the evidence establishes the occurrence of stressors is a question of fact for adjudicators.

Analysis

The Board has reviewed all of the evidence in the Veteran's electronic claims folder, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran filed a claim of service connection for PTSD in September 2010.  See VA Form 21-526.  Though extensive efforts were made by VA to assist the Veteran substantiate his claim, i.e., develop stressor allegations and afford him examinations, the Veteran throughout his appeal has simply not cooperated.  

As noted, the Veteran's service treatment records fails to show that the Veteran either complained of, or was shown to suffer from, any psychiatric-related problems during his active military service.  

Post service medical records include a May 2011 VA psychiatrist note which includes a diagnosis of substance induced mood disorder, improved.

A private hospital emergency room report includes diagnoses of psychosis, depression with associated paranoia, PTSD, and intoxication.  A discharge summary, dated in May 2012, shows diagnoses of PTSD; and psychoses, not otherwise specified.  

A March 2013 VA case management treatment plan record includes diagnoses of PTSD, anxiety disorder/panic disorder, and psychotic disorder, not otherwise specified.  


A March 2013 VA mental health treatment plan note includes a diagnosis of PTSD with occasional psychotic features and anxiety, not otherwise specified.  

The Veteran claims to have a psychiatric disability as a result of his military service.  In determining whether that event or injury actually occurred, the Board must weigh the credibility and probative value of the Veteran's lay assertion.  In doing so, the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed.Cir.2006).  In evaluating the evidence, the Board may properly discount a Veteran's lay testimony if it conflicts with the service records, and it may weigh that testimony against an absence of evidence in the record.  Id. at 1337.  

The Veteran is competent to describe an observable sequence of events leading to an injury or incident in service.  Layno v. Brown, 6 Vet. App 465 (1994).  However, in this case, though provided more than one opportunity to inform VA about the in-service circumstances and events which caused him to develop his variously-diagnosed psychiatric disorders (see above), he has not.  

On the question of whether service connection may be granted on the basis that the claimed disability was first diagnosed after service, considering all the evidence, including that during and after service, the Veteran does not argue and the record does not contain competent evidence, lay or medical, that links a psychiatric disability to an injury, disease, or event in service.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428(2011).  However, the disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1377. 

The record is devoid of any complaint or finding relative to a psychiatric disability for many years following service.  Evidence of a prolonged period without medical complaint is for consideration.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.Cir.2000).  While the fact that a psychiatric disorder was initially documented many years after service is not dispositive, it is crucial evidence and, combined with the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition).

The Board concludes, therefore, that the medical findings are of greater probative value than the Veteran's allegations regarding the existence of PTSD, as well as the relationship of any other acquired psychiatric disability to service.  Again, a psychoses was not diagnosed within one year of service separation, therefore service connection on a presumptive basis cannot be granted.  Also, again, the Veteran did not cooperate with efforts by VA to afford him an examination, of which findings may have assisted him in obtaining the benefit here sought.  Accordingly, the Board finds the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disability, to include PTSD. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).











	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD), general anxiety, mood disorder, addictive disorder and depressive disorder is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


